This office action is in response to Applicant’s amendments/remarks received April 30, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3-5, 8, 11-14, 16-17, 20, 24 are canceled.  Claims 1, 6-7, 9-10, 15, 18-19, 21-23 are under consideration. 

Priority:  This application is a DIV of U.S. Application 16266096, filed February 3, 2019, which claims benefit of provisional application 62/626044, filed February 3, 2018, and is a CIP of U.S. Application 14097128, filed December 4, 2013, now abandoned, which in turn is a CON of U.S. application 12696651, filed January 29, 2010, now abandoned (claiming priority to provisional application 61/148502 filed January 30, 2009), which in turn is a CIP of U.S. application 12474921, filed May 29, 2009, now abandoned (claiming priority to provisional applications 61/057705 filed May 30, 2008 and 61/058025 filed June 2, 2008), which in turn is a CIP of U.S. application 10884355, filed July 2, 2004, now abandoned (claiming priority to provisional application 60/485234 filed July 3, 2003) and the U.S. application 12243755, filed October 1, 2008, now abandoned (claiming priority to provisional application 60/976676 filed October 1, 2007), which in turn is a CIP of U.S. Application 10655345, filed September 4, 2003, now abandoned (claiming priority to provisional application 60/409102 filed September 9, 2002).


Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 15, 18-19, 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamade I (US 5770188; IDS 03.04.20, previously cited) in view of Kuhner et al. (US 6858581; cited as US 20030050247 on IDS 03.04.20, previously cited) and Edwards (US 5885782; IDS 03.04.20, previously cited).  Hamade I discloses an antifouling composition comprising (a) a paint resin (i.e. a coating material) and (b) an enzyme selected from hydrolases including proteolytic enzymes and polysaccharide decomposing enzymes, where said polysaccharide decomposing enzymes include from among others lysozyme (col. 3 lines 46-67, col. 4 lines 10-13, col. 4 line 35, col. 7-17 working examples, tables 2-3, col. 17-18 claims 1-4).  Hamade I discloses that the enzyme (i.e. lysozyme) incorporated in the coating composition are lipid coated and stabilized in organic solvents, can retain its activity for a prolonged period of time, and can be incorporated into various organic-solvent based paint compositions and water-based paint compositions (at least col. 4 lines 10-13, .
Kuhner et al. disclose antimicrobial peptides, in some embodiments that are 5-7 amino acids in length (at least col. 5 line 65 to col. 6 line 10).  Kuhner et al. disclose that said antimicrobial peptides can be manufactured into an industrially acceptable carrier including a household product, paint, or a personal care composition (col. 6 lines 46-50) and that said antimicrobial peptides are typically present in an amount of about 0.000001 to about 99%, including 0.01 to about 25%, in antimicrobial compositions (col. 6 lines 51-56), and the carrier or mixture of carriers is typically present in an amount of about 1 to 99% by weight of the composition, including 50 to 90% by weight of said composition (col. 6 lines 57-65).  The antimicrobial peptides in compositions for industrial and household use may comprise at least one active ingredient, where the peptides have activity alone, additively, or synergistically against the target microbe (at least col. 12 lines 23-31).
Edwards discloses synergistic antimicrobial compositions comprising at least the peptide of SEQ ID NO: 41, where the SEQ ID NO: 41 of Edwards has 100% sequence identity to instant 
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to combine the references and arrive at the claimed coating composition comprising an acrylic latex coating material (or acrylic water-based paint composition), an antimicrobial enzyme selected from lysozyme, and an antimicrobial peptide selected from SEQ ID NO: 41 (of Edwards) (instant claims 1, 6-7, 9-10, 15, 18-19, 21-23).  The motivation to do so is given by the prior art.  Hamade I discloses an antifouling paint composition that comprises the components recited in the claimed composition, i.e. water-based paint composition comprising a paint coating material, specifically an acrylic resin, and a lysozyme, and where the lysozyme enzyme is associated with the coating material so that it has antimicrobial or antifouling activity.  Kuhner et al. disclose that antimicrobial peptides consisting 5-7 amino acid residues can be manufactured into industrially acceptable carriers including paint compositions, with other active ingredients, where the antimicrobial peptides contribute synergistically to antimicrobial or antifouling activity.  Edwards discloses peptides having synergistic antimicrobial activity, including SEQ ID NO: 41, can be stabilized in polymeric carriers; therefore, it would be reasonable for one of ordinary skill to know that other functionally equivalent antimicrobial peptides or agents can successfully be used in the applications disclosed by Kuhner et al. (i.e. paint).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 
Regarding instant claims 6-7, 9, 18, 21, 22, it would have been obvious to arrive at the claimed concentration ranges for the antimicrobial enzyme and antimicrobial peptide.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Hamade I and Kuhner et al. disclose concentrations and/or ratios for the antimicrobial enzyme, antimicrobial peptide, and coating material (see teachings above).  Edwards discloses synergistic antimicrobial compositions comprising at least the peptide of SEQ ID NO: 41.  The concentrations and/or ratios disclosed by the prior art reasonably encompass the amounts recited in the instant claims.  Therefore, it would have been obvious to arrive at the claimed concentrations and/or amounts by routine optimization.
Regarding instant claims 15, 19, 21, 23, as noted above, Kuhner et al. disclose amounts of antimicrobial peptides in compositions for industrial and household use, including paint, that contribute synergistically to antimicrobial or antifouling activity and Edwards discloses 

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.
Applicant asserts the examiner’s motivation to modify Hamade I in view of Kuhner et al. lacks an articulated reasoning with rational underpinning to support the legal conclusion of obviousness.  Applicant asserts Kuhner et al. is silent on lysozyme and Edwards is silent on lysozyme or any other enzyme.  Although Hamade I discloses lysozyme, Examiner presents no disclosure or other objective evidence as to why a skilled person would have selected lysozyme from such a list to combine with the disclosures of Kuhner et al. for successfully arriving at the respective limitations of the claimed invention.  
Applicant’s remarks are not persuasive.  As already noted above, Hamade I discloses an antifouling composition comprising (a) a paint resin (i.e. a coating material) and (b) an enzyme selected from hydrolases including proteolytic enzymes and polysaccharide decomposing enzymes, where said polysaccharide decomposing enzymes include from among others lysozyme (col. 3 lines 46-67, col. 4 lines 10-13, col. 4 line 35, col. 7-17 working examples, tables 2-3, col. 17-18 claims 1-4).  The motivation to select lysozyme is reasonably provided by Hamade I, which disclose lysozyme incorporated in paint resin had effective antifouling activity at 2, 4, 6 12 mos. (at least col. 11-12, tables 5, 7).

Kuhner et al. disclose antimicrobial peptides, in some embodiments that are 5-7 amino acids in length (at least col. 5 line 65 to col. 6 line 10) can be manufactured into an industrially acceptable carrier including a household product, paint, or a personal care composition (col. 6 lines 46-50) and that said antimicrobial peptides are typically present in an amount of about 0.000001 to about 99%, including 0.01 to about 25%, in antimicrobial compositions (col. 6 lines 51-56), and the carrier or mixture of carriers is typically present in an amount of about 1 to 99% by weight of the composition, including 50 to 90% by weight of said composition (col. 6 lines 57-65).  The antimicrobial peptides in compositions for industrial and household use may comprise at least one active ingredient, where the peptides have activity alone, additively, or synergistically against the target microbe (at least col. 12 lines 23-31).
Therefore, Kuhner et al. reasonably disclose incorporating antimicrobial peptides into the coating compositions disclosed in Hamade I.
While Kuhner et al. do not explicitly teach SEQ ID NO: 41, at the time of the invention, the claimed antimicrobial peptide comprising SEQ ID NO: 41 was known in the art.
Edwards discloses peptides having synergistic antimicrobial activity, including SEQ ID NO: 41, can be stabilized in polymeric carriers; therefore, it would be reasonable for one of ordinary skill to know that other functionally equivalent antimicrobial peptides or agents can successfully be used in the applications disclosed by Kuhner et al. (i.e. paint).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In this instance, the prior art discloses coatings comprising lysozyme have antifouling or antimicrobial activity and coatings comprising antimicrobial peptides that are 5-7 amino acids in length, including SEQ ID NO: 41, have antimicrobial activity.  Therefore, it would have been obvious to form a coating composition comprising both lysozyme and an antimicrobial peptide of SEQ ID NO: 41, where lysozyme and the antimicrobial peptide SEQ ID NO: 41 enhance the antifouling activity of the composition.
   Applicant asserts that Examiner’s motivation to further modify Hamade I in view of Edwards lacks an articulated reasoning with ration underpinning to support the legal conclusion of obviousness.  Applicants asserts that although Edwards presents no disclosure or other objective evidence to support the position that “it would be reasonable for one of ordinary skill to know that other functionally equivalent antimicrobial peptides or agents can successfully be used in the applications disclosed in Kuhner et al.”  This is particular crucial in view of Kuhner et al. disclosing 1) the peptides are modified…2) peptides of the present invention are peptides having about 1 to about 10 residues…3) a multitude of preferred and functional peptides in accordance with the present invention but being silent on SEQ ID NO: 41.
Applicant’s remarks are not persuasive.  Edwards discloses peptides having synergistic antimicrobial activity, including SEQ ID NO: 41.  Therefore, Edwards discloses peptides that are functionally equivalent to the peptides of Kuhner et al., except that they have not been modified.  However, Edwards does further suggest that the antimicrobial peptides can be chemically modified to increase antimicrobial activity and/or facilitate handling of said antimicrobial peptides (col. 26 lines 35-48) in various types of polymeric carriers.

As noted by Kuhner et al., their chemically modified peptides having antimicrobial activity can be incorporated into polymeric carriers for industry use, including paint (col. 6 lines 40-55, col. 13 line 61 to col. 14 line 15).  Therefore, since both the Kuhner et al. peptides and the Edwards peptides share some of the same structural features and also have the same activity (i.e. antimicrobial activity), it would have be reasonable for one of ordinary skill to expect that the antimicrobial peptide SEQ ID NO: 41 of Edwards can be successfully incorporated into a paint composition to enhance antimicrobial or antifouling activity of the composition.
Regarding Applicant’s remarks that the antimicrobial peptides disclosed in Kuhner et al. are “modified,” the remarks are not persuasive.  As noted above, Edwards also suggest that the antimicrobial peptides can be chemically modified to increase antimicrobial activity and/or facilitate handling of said antimicrobial peptides (col. 26 lines 35-48).  Therefore, it would be obvious to one of ordinary skill to know that “chemically-modified” antimicrobial peptides will still have antimicrobial activity and that “chemical modification” would not disrupt the structure or the function of the antimicrobial peptides of Kuhner et al./Edwards.  
Regarding Applicant’s remarks that Kuhner et al. disclose a multitude of preferred and functional peptides but is silent on SEQ ID NO: 41, the remarks are not persuasive.  The deficiency of Kuhner et al. to not disclose SEQ ID NO: 41 is remedied by Edwards.  It is known that alternative embodiments constitute prior art.  MPEP 2123.
For at least these reasons, the 103(a) rejection is maintained.

No claim is allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656